Citation Nr: 1309266	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-12 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hepatitis C.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from March 1976 to February 1979.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In June 2011, the Board remanded this claim for additional development.  The case has been returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To obtain addendum to a prior VA examination.  

In June 2011, the Board remanded this claim for additional development to include a VA examination and opinion.  The examiner was instructed to offer an opinion as to whether it is at least as likely as not that the Veteran has hepatitis C as a result of service.  The examiner was to specifically address the Veteran's inservice diagnosis of hepatitis B and if there is a connection between the hepatitis B and his current hepatitis C.  The examiner was to also address the Veteran's contentions of contracting hepatitis C from inoculations during service.  The examiner was to further address the risk factor elicited from treatment records indicating IV heroin use. 

In September 2011, the Veteran was examined by VA.  The diagnoses were: untreated chronic hepatitis C and hepatitis B-indeterminate.  The examiner opined that it is most likely that the Veteran did not become infected with hepatitis C while in service.  The examiner did not address the Veteran's contentions regarding contracting hepatitis C from inoculation s in service.  Additionally the examiner stated that there were insufficient labs to determine the Veteran's hepatitis B status. The examiner went on to state that the Veteran reported that in service his skin and eyes turned yellow and his urine was dark.  The examiner reported that this would be more indicative of hepatitis B.  She indicated that lab work was ordered and would be put in the record in an addendum.  A review of the Veteran's claims file as well as his records in Virtual VA do not show any further lab work or an addendum to the opinion.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the laboratory work that the September 2011 VA examiner indicated that she had ordered and any addendum that was created thereafter.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile. 38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records. 

2.  Then, refer the file to the September 2011 VA examiner for an addendum opinion.  The claims file and any pertinent evidence in Virtual VA must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be made available to the examiner for review. 

The examiner should review the claims file and then address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has hepatitis C as a result of service or any incident therein.  The examiner must specifically address the Veteran's inservice diagnosis of hepatitis B and if there is a connection between the hepatitis B and his current hepatitis C.  The examiner must also address the Veteran's contentions of contracting hepatitis C from inoculations during service.  The examiner should further address the risk factor elicited from treatment records indicating IV heroin use.  

If the September 2011 examiner is not available, refer the file to another VA clinician for the requested opinion. 

A clear rationale for the opinions must be provided.  

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2012); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


